IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


B.A.B.,                                        : No. 494 MAL 2017
                                               :
                       Petitioner              :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
                v.                             :
                                               :
                                               :
J.J.B.,                                        :
                                               :
                       Respondent              :


                                          ORDER



PER CURIAM

          AND NOW, this 21st day of August, 2017, the Petition for Allowance of Appeal is

DENIED.